Petition for writ of certiorari to. the Circuit Court of Appeals-for the First Circuit.
The motion for leave to>proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the unprinted record herein ■ submitted, finds that there is no ground upon which certiorari can be issued, application for which is therefore hereby also denied. The costs already incurred herein by direction of the Court shall be paid by the clerk from the special futid in his custody as provided in the order. of October ■ 29, 1926.